      8:19-cv-00353-SMB Doc # 13 Filed: 09/06/19 Page 1 of 2 - Page ID # 32



             UNITED STATES DISTRICT COURT DISTRICT OF NEBRASKA

YOUTUBE, LLC, a Delaware Limited             )
Liability Company,                           )      Case No. 8:19-cv-353
                                             )
                      Plaintiff,             )
                                             )          MOTION FOR EXTENSION OF
v.                                           )          TIME TO FILE RESPONSE TO
                                             )                 COMPLAINT
CHRISTOPHER L. BRADY,                        )
                                             )
                      Defendant.             )



       Defendant Christopher L. Brady, by his attorneys, Rembolt Ludtke LLP, and

pursuant to Fed. R. Civ. P. 6 (b), respectfully moves the Court for an additional twenty-one

(21) days in which to responsively plead to Plaintiff’s Complaint. In support of this request,

Defendant states as follows:

       1.      Plaintiff filed its Complaint on August 19, 2019, and it was served upon the

Defendant on August 21, 2019.

       2.      Pursuant to Fed. R. Civ. P. 12(a)(1)(A), Defendant is required to respond to the

Complaint by September 11, 2019.

       2.      The time in which to respond to Plaintiff’s Complaint has not yet expired, and

therefore, this request is timely filed.

       WHEREFORE, the Defendant respectfully requests the entry of an Order granting

his request for an extension of time so that he may have an additional twenty-one (21) days,

until on or before October 2, 2019, to responsively plead to Plaintiff’s Complaint.
        8:19-cv-00353-SMB Doc # 13 Filed: 09/06/19 Page 2 of 2 - Page ID # 33




DATED September 6, 2019

                                        CHRISTOPHER L. BRADY, Defendant

                                        By:    REMBOLT LUDTKE LLP
                                               3 Landmark Centre
                                               1128 Lincoln Mall, Suite 300
                                               Lincoln, NE 68508
                                               (402) 475-5100

                                        By:    /s/ Sheila A. Bentzen
                                               Sheila A. Bentzen (#25020)
                                               Daniel E. Klaus (#17889)
                                               sbentzen@remboltlawfirm.com
                                               dklaus@remboltlawfirm.com



                            CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this documents via the Court’s CM/ECF
system on September 6, 2019. Any other counsel of record will be served by facsimile
transmission and/or first class mail.


                                               /s/ Sheila A. Bentzen
                                               Sheila A. Bentzen (#25020)


4831-7316-5988, v. 1
